ORDER OF CONTEMPT
PER CURIAM.
On May 17, 2001, this Court ordered R. Scott Shearer, appellant’s retained counsel in the above-numbered appeal, styled Mohamed Ahmed Shagroun v. State of Texas, in the County Criminal Court at Law No. 6 of Harris County, Texas, to file appellant’s brief no later than June 28, 2001 at 5:00 p.m. The order further stated that the failure of R. Scott Shearer to file the brief by the date specified could result in the issuance of a show cause order and/or a judgment of contempt. The May 17, 2001 order was personally served on R. Scott Shearer on May 30, 2001. Nevertheless, R. Scott Shearer did not file appellant’s brief on or before June 28, 2001.
Therefore, on July 5, 2001, this Court issued an ORDER TO FILE BRIEF AND TO SHOW CAUSE, directing R. Scott Shearer to file appellant’s brief and to show cause why he should not be held in contempt of court for failing to file appellant’s brief on or before June 28, 2001. The order directed R. Scott Shearer on or before September 5, 2001, to file appellant’s brief and his affidavit and, if necessary, the affidavits of others setting forth facts that deny or excuse his contempt. The July 5, 2001 order was personally served on R. Scott Shearer on July 30, 2001. R. Scott Shearer submitted appellant’s brief to this Court untimely on July 6, 2001. Nevertheless, R. Scott Shearer has not filed either his affidavit or the affidavits of others setting out facts, if any, that deny or excuse the contempt.
We find that the said R. Scott Shearer has failed to comply with the orders of this Court to file appellant’s brief in a timely manner and the ORDER TO FILE BRIEF dated May 17, 2001. The Court specifically finds that R. Scott Shearer is in contempt for violating this Court’s order of May 17, 2001.
NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, that the same R. Scott Shearer shall be fined in the amount of $500 payable to the Clerk of the Court of Appeals, First District of Texas, on or before 5:00 p.m. on October 12, 2001, or a warrant will issue for his arrest.
IT IS ORDERED that this Order of Contempt be personally served on R. Scott Shearer.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this Order of Contempt to the State Bar of Texas Grievance Committee, 1111 Fannin, Houston, Texas, 77002.
IT IS SO ORDERED.